Citation Nr: 1127766	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  03-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to November 1966.  The Veteran died in August 2001 and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery which denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant disagreed and perfected an appeal.  She provided sworn testimony in support of her appeal during a hearing before the undersigned Acting Veterans Law Judge in September 2003.  In an August 2004 decision, the Board remanded the claim for further procedural and evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Board's concern is that the Veteran's claims file has apparently been lost.  She was informed of that fact for the first time in January 2011, more than 6 years after the Board's remand for development action.  The record currently before the Board is limited to a print-out of a December 2000 rating decision granting the Veteran with Individual Unemployability benefits; a January 2003 date-stamped copy of a notice letter to the appellant regarding her claim; an August 2003 notice to the appellant regarding her decision to have a hearing; the September 2003 hearing transcript; a reprinted copy of the Board's August 2004 remand; internal e-mails indicating that the Veteran's claims file was lost, requests for searches for the file and a January 2010 request to rebuild the file; reprinted VA treatment records from March, July and August 2001; the January 2011 notice to the appellant; and, an April 2011 Supplemental Statement of the Case.

The Veteran's current VA file include none of the original claim documents or a rating decision pertaining to the pending claim, no statements of the appellant, no private medical evidence and none of the VA clinical evidence prior to March 2001.  In sum, the current state of the Veteran's claims file is terribly incomplete as much critical evidence appears to be missing.

The Board particularly notices that the August 2004 remand directed the Veterans Benefits Administration (VBA) to attempt to obtain pertinent records from Jackson Hospital regarding the Veteran's heart condition as it may crucially bear on the decision of the claim; this evidence is as relevant now as it was in August 2004.  There is nothing in the current record to indicate that any records were sought or obtained.  There is no death certificate and there are no medical records that pertain to the cause of death of the Veteran.  Moreover, there is no indication in the current record that VBA attempted to obtain any of that evidence in rebuilding the file.  The Board is unable to decide the appeal at this time given the paucity of evidence in VA's record.

According to VA procedures which govern this situation, several specific steps must be taken when a veteran's file has been lost.  See M21-1MR, Part III, Subpart ii, Chapters 1-8.  First an exhaustive search of the entire office must be accomplished.  The file must be added to a master 'search list.'  Next, a request for the missing file must be made to the Records Management Center, as well as to any station(s) where there is reason to believe the file may be located.  Review of the currently available file indicates some of the above steps were only partially taken, or that if taken, they were not documented in the currently available file.

Therefore, upon remand, the obvious repositories and any others which may subsequently become apparent should be contacted and requested to search their respective offices for the Veteran's claims file.  If these efforts are fruitless, the RO must construct a "Rebuilt Folder" in accordance with the guidelines in the M21 Manual.  Although the Veteran's VA claims file has already been partially rebuilt, such efforts have been inadequate as many relevant documents have not been obtained or included in the file available to the Board for review.

In reconstructing lost records, attempts to obtain duplicate records which were or should have been in the Veteran's original claims file should be made.  For example, requests for other sources of information regarding the Veteran's medical treatment, if any, should be accomplished and any such records should be sought.  In addition, each and every step taken to reconstruct the claims file must be documented.  VBA must take all necessary steps to provide a clear record of the actions taken so that review by higher tribunals can be meaningful and so that the appellant will have a clear understanding of what steps have been taken to rebuild the file and what information is available in the Veteran's VA claims file.

At the very least, copies of all computerized records, including all relevant rating decisions, VA-generated letters, Statements of the Case, and VA medical records from all relevant locations should be printed and associated with a rebuilt VA claims file.  Having apparently misplaced the Veteran's claims file, it is now incumbent upon VA as an organization to make diligent efforts to locate the Veteran's missing file file and to clearly document what actions have been taken to locate the file.  If after all reasonable efforts have been made, the original file is not found, transparent efforts to reconstruct the Veteran's VA claims file as completely as possible must be made.

Accordingly, the case is REMANDED for the following action:

1. Requests to search for the missing claims file shall again be made to the Records Management Center, the Montgomery, Alabama, RO, the Appeals Management Center and any Veterans Health Administration facilities which may have conducted VA medical reviews of the claims file.  If any other VA entity is later determined to have had access to the claims file, requests for search of those locations shall be made.  All requests, responses and actions taken to locate the Veteran's missing VA claims file must be fully documented in the Veteran's VA claims file for future review.

2.  IF the Veteran's original VA claims file is not located, then the RO shall reconstruct the Veteran's VA claims file following the guidance provided in the M21 Manual and in the body of the Remand above.  All steps taken to reconstruct shall be documented in the reconstructed VA claims file to facilitate review.  VBA shall specifically attempt to obtain the Veteran's death certificate and any medical records that pertain to the Veteran's cause of death.  

In addition, VBA shall ensure the appellant has been informed of the evidence required to substantiate her claim of entitlement to service connection for cause of the Veteran's death, plus notice of the efforts VA will make to obtain evidence to support her claim and notice regarding an opportunity to be represented by a service organization representative regarding her claim.

3.  Following the practicable completion of the foregoing and any other developmental action deemed necessary, VBA shall ensure that all development ordered in the Board's August 2004 remand order has been completed and is included in the Veteran's VA claims file.  VBA shall then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, VBA should provide the appellant with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims file should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Furthermore, we encourage her to submit any pertinent evidence she may have in her possession.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




